TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00597-CV


B. K. Cypress Log Homes, Inc., Appellant

v.

Robert Whitwell and Pamela Whitwell, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN302803, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant wishes to withdraw its appeal.  See Tex. R. App. P. 42(a)(1).  The appeal
is dismissed.


 
						Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed on Appellant's Motion
Filed:   November 18, 2004